DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No.17/029,508 filed on 23 September 2022.  
Claims 1-20 are pending.  Claims 1, 8, and 15 are independent claims.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/09/2021, 12/21/2921, 03/02/2022, 05/23/2022, 07/19/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claims 1-5, 8-12, and 15-19 objected to because of the following informalities:  
In claims 1-4, 8-11, and 15-18, the abbreviated words “I/O” need to be spelled out at least once. 
 In claims 5, 12, and 19, the words “delectated” appear to be a typo and should be “detected”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7-11,  and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oelke (U.S. PBPUB No. 2017/0142093 A1) in view of Sawdon et al. (U.S. PGPUB No. 2003/0158861 A1, hereinafter “Sawdon”).

Regarding claim 1, Oelke teaches a method, comprising:
receiving, from a host device, a request to create a token that represents one or more data items that are stored in a first volume, the first volume being stored in a source system (Oelke ¶0007, i.e., creating virtual tokens for I/O requests, and Fig. 1, the Examiner interprets the server as the source system and snapshot volumes as target system);
estimating an I/O latency limit for the first volume (Oelke ¶0008, i.e., “The number of electronic I/O requests permitted to be processed for a given network-attached server over a period of time may be based on a mathematical combination of the queue depth limit determined for that network-attached server and a latency of processed electronic I/O requests”);
estimating a token creation time for the token (Oelke ¶0008, i.e., “Tokens(t.sub.x) may be calculated for each network-attached server at periodic intervals and/or when an I/O request is received from that network-attached server”);
comparing the token creation time to the I/O latency limit (Oelke ¶0009, i.e., “the number of I/O requests permitted to be processed for a given network-attached server over a period of time is based on a mathematical combination of the queue depth limit determined for that network-attached server and a latency of processed I/O requests”);
when the token creation time matches the I/O latency limit (Oelke ¶0008, i.e., “TimeElapsed(t.sub.x−t.sub.x-1) is an amount of time elapsed between time t.sub.x and a time t.sub.x-1, where t.sub.x-1 is a point in time prior to time t.sub.x; and Latency is a latency of processed electronic I/O requests that have completed during the time elapsed between time t.sub.x and a time t.sub.x-1”): 
creating the token at a target system (Oelke ¶0008, i.e., “Tokens(t.sub.x) may be calculated for each network-attached server at periodic intervals”, and Fig. 1, the Examine interprets the snapshot volumes as the target system), 
when the token creation time does not match the I/O latency limit (Oelke ¶0008, i.e., “TimeElapsed(t.sub.x−t.sub.x-1) is an amount of time elapsed between time t.sub.x and a time t.sub.x-1, where t.sub.x-1 is a point in time prior to time t.sub.x; and Latency is a latency of processed electronic I/O requests that have completed during the time elapsed between time t.sub.x and a time t.sub.x-1”): 
creating the token (Oelke ¶0008, i.e., “Tokens(t.sub.x) may be calculated for each network-attached server at periodic intervals”), 
Oelke fails to explicitly teaches creating a snapshot pair, mapping the token to the snapshot pair, and returning the token to the host device, the snapshot pair including a first snapshot of the first volume that is created at the source system and a second snapshot of a replica of the first volume that is stored at a target system; and creating a first snapshot of the first volume at the source system, mapping the first snapshot to the token, and returning the token to the host device. However, in the same field of endeavor, Sawdon teaches creating a snapshot pair, mapping the token to the snapshot pair, and returning the token to the host device, the snapshot pair including a first snapshot of the first volume that is created at the source system and a second snapshot of a replica of the first volume that is stored at a target system (Sawdon ¶0133; i.e., a snapshot pair S1 and S2 is created for the first element “A” file system (the token)); and creating a first snapshot of the first volume at the source system, mapping the first snapshot to the token, and returning the token to the host device (Sawdon ¶0133, “A file system discards a set of changes that is received and does not have a snapshot pair that starts with a snapshot tag that corresponds to the most recently restored or applied snapshot to that file system”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oelke by incorporating the teachings of Sawdon. The motivation would be to provide identifiers associated with a set of files in multiple snapshots. Such identifiers could be used to access previous versions of files that have been deleted or updated (Sawdon ¶0007).

As to claim 2, Oelke as modified by Sawdon also teaches the method of claim 1, wherein no snapshots of the replica of the first volume are created in response to the request to create a token (Sawdon ¶0133, “A file system discards a set of changes that is received and does not have a snapshot pair that starts with a snapshot tag that corresponds to the most recently restored or applied snapshot to that file system”), when the token creation time does not match the I/O latency limit (Oelke ¶0008, i.e., “Tokens(t.sub.x) may be calculated for each network-attached server at periodic intervals”, i.e., the predetermined interval is not met).

As to claim 3, Oelke as modified by Sawdon also teaches the method of claim 1, wherein the I/O latency limit is estimated based on at least one of: (i) a QoS configuration of the source system , (ii) an application profile that is associated with the first volume, or (iii) a workload on the source system (Oelke ¶0008, i.e., “The number of electronic I/O requests permitted to be processed for a given network-attached server over a period of time may be based on a mathematical combination of the queue depth limit determined for that network-attached server and a latency of processed electronic I/O requests”).

As to claim 4, Oelke as modified by Sawdon also teaches the method of claim 1, wherein the token creation time is estimated based on one or more of: (i) time to suspend and drain pending I/Os that are associated with the first volume, (ii) historical data associated with one or more snapshots of the first volume that were created in the past (Oelke ¶0015, i.e., snapshots are generated at a predetermined time intervals), and (iii) historical data associated with one or more snapshots of the replica of the first volume that were created in the past.

As to claim 7, Oelke as modified by Sawdon also teaches the method of claim 1, wherein the source system and the target system are part of a content-addressable storage system (Oelke Fig. 1, i.e., servers and snapshot storages).

Regarding claim 8, Oelke as modified by Sawdon also teaches a computing system, comprising:
a memory (Oelke Fig. 1, server(s) includes memory); and
at least one processor that is operatively coupled to the memory (Oelke Fig. 1, server(s) includes processor coupled to the memory), the at least one processor being configured to perform the operations of claim 1.
Claim 8 is similarly rejected.

Claim 9 recites the limitation substantially similar to those of claim 2 and is similarly rejected.

Claim 10 recites the limitation substantially similar to those of claim 3 and is similarly rejected.

Claim 11 recites the limitation substantially similar to those of claim 4 and is similarly rejected.

Claim 14 recites the limitation substantially similar to those of claim 7 and is similarly rejected.

Claim 15 recites the limitation substantially similar to those of claim 1 and is similarly rejected.

Claim 16 recites the limitation substantially similar to those of claim 2 and is similarly rejected.

Claim 17 recites the limitation substantially similar to those of claim 3 and is similarly rejected.

Allowable Subject Matter
Claims 5-6, 13-14, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and also amending to correct the claim objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127. The examiner can normally be reached Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER KHONG/Primary Examiner, Art Unit 2157